797 F.2d 110
16 Envtl. L. Rep. 20,889
RIVERDALE ENVIRONMENTAL ACTION COMMITTEE ALONG THEHUDSON-R.E.A.C.H., Spuyten Duyvil Association, PromenadeTenants Association, Bronx Council For EnvironmentalQuality, Inc., Marvin Altshuler, Gloria Altshuler, EdDerrico, Moshen Ghajari, Thomas L. Bird, David J. Thompson,Dikran Dingilian, Sura Jeselsohn, Esther Braun, Ellen B.Hightower and Gregory Charles Kisloff, Plaintiffs-Appellants,v.METROPOLITAN TRANSPORTATION AUTHORITY and its Metro-NorthCommuter Railroad Company and Urban MassTransportation Administration,Defendants-Appellees.
No. 1598, Docket 86-6102.
United States Court of Appeals,Second Circuit.
Argued July 18, 1986.Decided Aug. 13, 1986.

William Hoppen, New York City, for plaintiffs-appellants.
Robert M. Lustberg, New York City (Walter E. Zullig, Jr., New York City, of counsel), for defendants-appellees Metropolitan Transp. Authority and Metro-North Commuter R. Co.
Randy M. Mastro, Asst. U.S. Atty.  (Mary Ellen Kris and Jane E. Booth, Asst. U.S. Attys., Rudolph W. Giuliani, U.S. Atty., S.D.N.Y., New York City, of counsel), for defendant-appellee Urban Mass Transp. Admin.
Before WINTER and MAHONEY, Circuit Judges, and ZAMPANO, District Judge.*
PER CURIAM:


1
We affirm for substantially the reasons stated by Judge Walker.   See Riverdale Environmental Action Committee Along the Hudson v. Metropolitan Transportation Authority, 638 F.Supp. 99 (S.D.N.Y.1986).



*
 Honorable Robert C. Zampano, District Judge, United States District Court for the District of Connecticut, sitting by designation